United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2461
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Sean M. Meadows

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: February 11, 2016
                             Filed: February 19, 2016
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BEAM, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Sean Meadows pled guilty, without a plea agreement, to three counts of mail
fraud, seven counts of wire fraud, and one count of money laundering, in violation
of 18 U.S.C. §§ 1341, 1343, and 1957. His convictions arose from a $13 million
Ponzi scheme he orchestrated in Minnesota. At the change-of-plea hearing, the
district court noted that the statutory maximum sentence for mail and wire fraud was
20 years, or 240 months, imprisonment. The court also noted that the statutory
maximum sentence for the single count of money laundering was 10 years, or 120
months. (Change-of-Plea Tr. at 14-15.)

       At sentencing, the district court heard from several victims of the Ponzi scheme
about the impact the fraud had on their lives and from government agents on how
Meadows committed the fraud. The court then overruled Meadows’s objection to the
application of the sophisticated means enhancement and the violation of securities
law enhancement. The court sustained the government’s objection to the presentence
investigation report’s recommendation of an acceptance of responsibility reduction
but overruled the government’s objection to the lack of an enhancement for
obstruction of justice. The district court determined Meadows’s total offense level
was 39. Based on Meadows’s category I criminal history, his Sentencing Guidelines
range was 262 to 327 months. The government requested 360 months imprisonment,
but the district court sentenced Meadows to 300 months imprisonment. Meadows
appeals, challenging the enhancements for sophisticated means and for violating
security laws. He also claims the sentence is substantively unreasonable.

       In its brief, the government concedes that the court committed error when it
sentenced Meadows to 300 months imprisonment because the sentence was imposed
as 300 months on Counts 1-3 (the mail fraud counts), 300 months on Counts 4-10 (the
wire fraud counts), and 120 months on Count 12 (the money laundering count), all
to run concurrently. Neither the government nor Meadows alerted the district court
to the court’s error of imposing a sentence greater than the statutory maximum for the
mail and wire fraud convictions at sentencing. On appeal, the government
acknowledges that the statutory maximum sentence for the mail and wire frauds was
240 months. See 18 U.S.C. § 1341 (20 year statutory maximum sentence for mail
fraud); § 1343 (20 year statutory maximum for wire fraud). The government asks this
court to modify the district court’s 300-month sentence by imposing a 240-month
sentence on the mail and wire fraud counts and 60-months on the money laundering

                                         -2-
count to be served consecutively to the mail and wire fraud counts, thus resulting in
a total sentence of 300 months imprisonment.

       We decline the government’s request. “Under 18 U.S.C. § 3584(a), when
multiple terms of imprisonment are imposed at the same time, they will run
concurrently ‘unless the court orders or the statute mandates that the terms are to run
consecutively.’” United States v. Jarvis, 606 F.3d 552, 553 (8th Cir. 2010) (quoting
§ 3584(a)). “The court, in determining whether the terms imposed are to be ordered
to run concurrently or consecutively, shall consider, as to each offense for which a
term of imprisonment is being imposed, the factors set forth in section 3553(a).” 18
U.S.C. § 3584(b). While the district court here considered the section 3553(a) factors
in determining the 300-month sentence, it did not do so pertaining to whether the
sentences should be concurrent or consecutive. The district court is in the better
position to determine this issue in the first instance.

       Accordingly, we reverse Meadows’s sentence and remand this matter to the
district court for resentencing.
                         ______________________________




                                         -3-